TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00355-CR


Ronald Grey, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT

NO. D-1-DC-07-202476, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING



O R D E R
PER CURIAM
On October 8, 2008, the Court ordered the court reporter for the 427th District Court,
Ellie Klemens, to file the reporter's record in this cause no later than October 24, 2008.  The order
stated that no further extensions of time would be granted.  Despite this order, the record has not
been filed, and the reporter has moved for a further extension of time, to November 24, 2008.
The motion for extension of time is granted.  The court reporter for the 427th District
Court, Ellie Klemens, is ordered to file the reporter's record no later than November 24, 2008.  If
the reporter fails to comply with this order, she may be ordered to show cause why she should not
be held in contempt.



It is ordered November 14, 2008.

Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish